Case 1:18-cv-00644-CFC-CJB Document 158 Filed 06/16/20 Page 1 of 6 PageID #: 6582




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  BOSTON SCIENTIFIC CORP. and             )
  BOSTON SCIENTIFIC NEUROMODULATION )
  CORP.,                                  )
                                          )
                  Plaintiffs and Counter- )
                  Defendants,             )
                                          )       C.A. No. 18-644 (CFC) (CJB)
        v.                                )
                                          )       REDACTED - PUBLIC VERSION
  NEVRO CORP.,                            )
                                          )
                  Defendant and           )
                  Counterclaimant.        )

     LETTER TO THE HONORABLE CHRISTOPHER J. BURKE FROM RODGER D.
              SMITH II REGARDING TRADE SECRET DISCOVERY

                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                         Rodger D. Smith II (#3778)
  OF COUNSEL:                            Michael J. Flynn (#5333)
                                         Lucinda C. Cucuzzella (#3491)
  Bradford J. Badke                      1201 North Market Street
  Ching-Lee Fukuda                       P.O. Box 1347
  Sharon Lee                             Wilmington, DE 19899
  Ketan V. Patel                         (302) 658-9200
  SIDLEY AUSTIN LLP                      rsmith@mnat.com
  787 Seventh Avenue                     mflynn@mnat.com
  New York, NY 10019                     ccucuzzella@mnat.com
  (212) 839-5300
                                         Attorneys for Defendant and Counterclaimant
  Thomas A. Broughan III SIDLEY          Nevro Corp.
  AUSTIN LLP
  1501 K Street, N.W. Washington, DC
  20005
  (202) 736-8000

  Nathan A. Greenblatt
  SIDLEY AUSTIN LLP
  1001 Page Mill Road, Building 1 Palo
  Alto, CA 94304
  (650) 565-7000

  Original Filing Date: June 9, 2020
  Redacted Filing Date: June 16, 2020
Case 1:18-cv-00644-CFC-CJB Document 158 Filed 06/16/20 Page 2 of 6 PageID #: 6583




  Dear Judge Burke:

                  We write on behalf of Nevro Corp. (“Nevro”) to request a protective order limiting
  the broad discovery requests of Boston Scientific Corp. and Boston Scientific Neuromodulation
  Corp. (collectively, “BSC”) concerning trade secrets to information relevant only to BSC’s prima
  facie claims of trade secret misappropriation, rather than allowing BSC’s current fishing expedition.
  which runs afoul of this Court’s May 7, 2020 Order (D.I. 128). The Order recognized that the four
  illustrative examples of deficiencies that run throughout BSC’s Trade Secret Disclosures (D.I. 114,
  Ex. G; D.I. 121 at 3) provided by Nevro “appear problematic for the reasons identified by Nevro”
  and ordered the parties to further meet and confer to remedy BSC’s disclosures. D.I. 128.1 During
  this process, Nevro also explained to BSC how its other 60 “trade secrets” are similarly problematic
  and require significant amendment and supplementation to comply with the Order. Ex. A. BSC,
  however, has failed to cure its deficiencies with respect to those “trade secrets.” Nevro moves to
  compel BSC to identify its alleged trade secrets with reasonable particularity as required by Cal. Civ.
  Proc. § 2019.210, and as requested by Nevro’s Interrogatory No. 12 (Ex. B). Finally, to the extent
  BSC argues that the Court’s May 7, 2020 Order (D.I. 128) requires Nevro to produce discovery
  unrelated to BSC’s trade secret misappropriation claim, Nevro requests that the Court stay this
  discovery pending a ruling on Nevro’s Objections (D.I. 135) to the Order.

  BSC’s Trade Secret Claim, After Months of Discovery, Is Based on Just Two Documents
                  As previously discussed (D.I. 114 and D.I. 121), BSC’s trade secret claims stem from
  Nevro’s August 2017 discovery that a now former employee, James Thacker, had kept—in his
  personal possession at his home—documents from his previous employment at BSC. D.I. 121,
  Ex. A at 4. After Mr. Thacker provided BSC with a complete list of files in his possession, as well
  as access to those documents, Nevro searched its systems for nearly 7,000 BSC-selected filenames to
  determine whether its systems contained any of BSC’s allegedly sensitive information. Id. This
  search yielded only a handful of instances in which Mr. Thacker sent BSC documents to other Nevro
  employees, including former BSC employees then employed at Nevro. BSC has also had the
  opportunity to cross-examine Mr. Thacker on three separate occasions on this topic.

                   After obtaining this extensive discovery, BSC was only able to plead facts based on
  just two documents in each of its three complaints in this case to support its allegation that Nevro
  misappropriated its trade secrets. On April 27, 2018, BSC filed—but did not serve—its first
  Complaint in this action alleging patent infringement and trade secret misappropriation under the
  California Uniform Trade Secrets Act (“CUTSA”). See D.I. 1. BSC pled just two sets of facts
  alleging that Nevro “acquired, disclosed or used” any alleged trade secrets. See D.I. 1 at ¶ 100.
  First, BSC alleged that, “on April 16, 2009, Mr. Thacker emailed Nevro employee Wesley Park (also
  a former [BSC] employee) and attached a 50-page [‘Stimulus Confirmatory Study’].” Id. BSC
  claimed this Confirmatory Study was its “protocol to run the clinical investigation for its PrecisionTM
  product and was a compilation of information necessary for [its] clinical investigation, including
  such confidential information as subject enrollment criteria (e.g., detailed inclusion and exclusion
  criteria), study design methodology/testing requirements and monitoring requirements.” Id. at ¶ 102.
  BSC next alleged that “on May 4, 2009, Mr. Thacker emailed Nevro employee David Marco (also a

  1
         On May 29, 2020, BSC provided supplemental disclosures of Trade Secret Nos. 2, 10, 47,
  and 56. The parties are continuing to meet and confer regarding those disclosures.
Case 1:18-cv-00644-CFC-CJB Document 158 Filed 06/16/20 Page 3 of 6 PageID #: 6584

  The Honorable Christopher J. Burke
  June 9, 2020

  former [BSC] employee) and attached a 26-page [‘Clinician Programmer Module Specification’].”
  Id. at ¶ 104. This document allegedly “detail[ed] the specifications necessary for the Clinician’s
  Programmer Station . . . .” Id. at ¶ 107. BSC alleged that this document “include[d] such
  confidential information as software functional requirements, including specific programming
  requirements.” Id. Despite having obtained months of discovery and multiple depositions of
  Mr. Thacker, BSC was not able to identify any other purported trade secrets “acquired, disclosed or
  used” by Nevro.

                   Three months later, BSC filed and served an Amended Complaint alleging the same
  set of facts for its trade secret claim again based on just the two documents. D.I. 5 at ¶¶ 147-70.
  A year and a half later, on February 11, 2020, BSC filed and served its Second Amended Complaint
  (“SAC”) reciting, word-for-word, the same set of factual allegations and identifying the same two
  documents as evidence of Nevro’s acquisition, disclosure and use of trade secrets. D.I. 48 at ¶¶ 182-
  205. BSC’s allegations regarding the same “Confirmatory Study” and “Clinician Programmer
  Module Specification” also formed the basis for the Court’s determination that BSC had alleged
  facts sufficient to sustain its trade secret claim. D.I. 23 at 22-25.

  BSC’s Discovery Requests Should be Limited to The Claims in its Complaint
                   At the May 4, 2020 hearing, BSC incorrectly told the Court that its Initial Disclosure
  of Trade Secrets2 listing 64 purported trade secrets it alleges Nevro misappropriated is “subsumed”
  within the trade secret claim described in its SAC. May 4, 2020 Hearing Tr. at 35:5-10. BSC’s
  Disclosure, citing over 100 documents, is significantly broader than the documents that form the
  basis of its trade secret claim and, as a result, BSC’s trade secret discovery requests are unduly and
  improperly broad. BSC’s effort to drastically expand the scope of discovery should be foreclosed
  because it unfairly forces Nevro to expend significant resources and risks unwarranted exposure of
  its own trade secrets in the process.

                   For example, although BSC has identified just two documents as containing
  misappropriated trade secrets in its SAC, it relies on those two documents for just three of its 64
  “trade secrets.” See D.I. 114, Ex. F; see also Ex. A (5/13/20 Ltr. from Lee to Hayes) at 3. Further,
  the SAC alleges only that BSC’s trade secrets were a compilation of information necessary for:
  (1) its “clinical investigation, including such confidential information as subject enrollment criteria
  (e.g., detailed inclusion and exclusion criteria), study design methodology/testing requirements and
  monitoring requirements”; and (2) “the design and development of [BSC’s] SCS products and
  incudes such confidential information as software functional requirements, including specific
  programming requirements.” D.I. 48 at ¶¶ 196, 201. BSC now claims that its trade secrets include
  far more, including




  2
         These “trade secrets” do not include any secrets or documents related to the high-frequency,
  paresthesia-free spinal cord stimulation, that forms the foundation of Nevro’s HF-10 pain therapy.


                                                    2
Case 1:18-cv-00644-CFC-CJB Document 158 Filed 06/16/20 Page 4 of 6 PageID #: 6585

  The Honorable Christopher J. Burke
  June 9, 2020


                                                              None of these “trade secrets” nor any
  underlying documents are identified anywhere in the SAC even though BSC had possession of these
  documents well before BSC filed even its first unserved April 2018 Complaint. Allowing this
  discovery without any restraint would require Nevro to produce documents and witnesses regarding
  virtually every aspect of its business having no discernable relevance to this case, and will expose
  Nevro’s own trade secrets in the process.

                  BSC’s extraordinarily broad expansion of its allegedly misappropriated trade secrets
  is improper. This type of fishing expedition—where a plaintiff identifies facts alleging a narrow set
  of trade secrets in a complaint but pursues discovery on an expanded set of trade secrets—should not
  be permitted. See, e.g., Avaya Inc. v. Cisco Sys., Inc., No. 10-cv-5881, 2011 WL 4962817, at *3
  (D.N.J. Oct. 18, 2011). In Avaya, as here, the factual allegations in the complaint did not support an
  indication that the defendant actually used the trade secrets identified in the plaintiff’s list, the
  identified secrets were “simply too extensive in number and too varied in substance to be supported”
  by the complaint. Id. (finding that plaintiff’s requested discovery “far overreaches the information to
  which they are entitled and far exceeds what is reasonable. The sheer volume and variety of the
  discovery requests are enough to liken [plaintiff’s] tactic to a fishing expedition”).

                  In fact, BSC has admitted that its discovery requests were not drafted with the goal of
  uncovering evidence to support those “trade secrets” identified in its SAC, but instead “were crafted
  to uncover the scope of Nevro’s trade secret misappropriation . . . .” D.I. 150 at 2.3 Such
  discovery in search of a claim is not envisioned by the Federal Rules, which limit the scope of
  discovery to “any nonprivileged matter that is relevant to any party’s claim or defense” (Fed. R. Civ.
  P. 26(b)), especially where Nevro has already provided BSC with extensive discovery regarding the
  scope of Mr. Thacker’s disclosures. See Zuk v. Eastern Pa. Psychiatric Inst. of Med. College of Pa.,
  103 F.3d 294, 299 (3d Cir. 1996) (“[D]iscovery is not intended as a fishing expedition permitting the
  speculative pleading of a case first and then pursuing discovery to support it; [there must be] some
  basis in fact for the action.”); see also Micro Motion, Inc. v. Kane Steel Co., Inc., 894 F.2d 1318,
  1326 (Fed. Cir. 1990) (“The discovery rules are designed to assist a party to prove a claim it
  reasonably believes to be viable without discovery, not to find out if it has any basis for a claim.”).

  BSC Should Be Compelled to Articulate Its Alleged Trade Secrets With Particularity
                    To the extent the Court allows BSC discovery outside the scope of its SAC, Nevro
  requests that BSC first be compelled to identify its alleged trade secrets with particularity and to the
  extent it fails to do so, all discovery should be denied.4 In its May 7 Order, the Court recognized that
  3
         For example, despite identifying only two documents and three Nevro employees with
  knowledge of those documents in its SAC, BSC’s discovery requests (e.g., ROG Nos. 1-6, 8 and
  RFP Nos. 1-7, 9, 15, 17, 19-21, 24-31) “seek[] information regarding nearly 50 former BSC
  employees who were hired by Nevro” and alleged “Trade Secrets at Issue” regardless of their
  relevance to the trade secret allegations in the SAC. D.I. 114 at 1; see also id., Exs. A & B.
  4
         BSC is required to sufficiently identify its trade secrets prior to trade secret discovery, as
  required by CUTSA, Third Circuit authority, and Nevro’s ROG No. 12. D.I. 121 at 2-3; see also Par
  Pharm., Inc. v. QuVa Pharma, Inc., No. 17-cv-6115, 2019 WL 959700, at *3 (D.N.J. Feb. 27, 2019);
  Ex. B.


                                                     3
Case 1:18-cv-00644-CFC-CJB Document 158 Filed 06/16/20 Page 5 of 6 PageID #: 6586

  The Honorable Christopher J. Burke
  June 9, 2020

  the four exemplary trade secrets identified by Nevro “appear problematic for the reasons identified
  by Nevro” and ordered the parties to meet and confer on those trade secrets. D.I. 128. As BSC
  represented to the Court at the May 4, 2020 hearing, the parties were still in the process of “meeting
  and conferring with respect to [BSC’s] trade secret requirements” (Tr. at 8:18-21).

                  On May 13, 2020, Nevro sent BSC a 24-page letter detailing why BSC’s 60 other
  “trade secrets” are similarly problematic and require significant amendment and supplementation to
  comply with Cal. Civ. Proc. § 2019.210. See Ex. A. Among other deficiencies, Nevro identified
  that, as with the other “trade secrets” the Court has already found problematic, BSC (1) provided
  insufficient detail to allow Nevro to determine what

                  BSC claims have been misappropriated; (2) effectively identifies all SCS system
  information as trade secrets; (3) recites only generic information; (4) identifies non-confidential
  information as trade secrets; and (5) cites large documents without specificity. Id. at 3-24.

                  BSC notably has not disputed any of Nevro’s detailed reasons explaining why BSC’s
  recitations of these trade secrets are also deficient other than to assert that supplementation was
  unnecessary “because Nevro had [not] posed any objection to those disclosure[s] within 30 days,”
  relying on the Court’s May 7, 2020 Order. Ex. C. That is incorrect. The Order merely required
  Nevro to respond to certain discovery requests “within 30 days,” which it did, and did not prevent
  Nevro from further objecting to BSC’s improper identification of trade secrets. D.I. 128. BSC has
  since admitted that Nevro has not waived its objections. D.I. 150 at 7-8. BSC has no basis for
  refusing to identify its trade secrets with specificity and should be compelled to do so.

  Nevro Should Not Be Required to Produce Discovery Not Relevant to the Trade Secret Claim
                  Fed. R. Civ. P. 26(b) limits the scope of discovery to “any nonprivileged matter that
  is relevant to [a] party’s claim or defense.” As explained above, BSC’s trade secrets should be
  limited to the narrow allegations in the SAC that (even after BSC had already obtained extensive
  discovery) form the basis for its trade secret claim. BSC’s discovery requests should also be so
  limited. To the extent the Court allows BSC discovery broader than the trade secrets identified in its
  SAC, BSC’s discovery requests should be limited to information relevant to the allegedly
  misappropriated trade secrets, which BSC has yet to identify with sufficient specificity. As
  explained in Nevro’s Objections to the Court’s Order, although the Court ordered Nevro to provide
  substantive responses to the trade secret discovery that “does not require identification of the Trade
  Secrets at Issue” (D.I. 128), the scope of documents relevant to BSC’s discovery requests is entirely
  dependent on BSC’s identification of its alleged trade secrets, regardless of whether the request uses
  the term “Trade Secrets at Issue.” D.I. 135 at 10. Without any restriction, BSC’s discovery requests
  would require production of all former-BSC employee documents, which would inevitably include
  Nevro trade secrets, regardless of their relevance to any alleged BSC trade secret. See, e.g., D.I. 114,
  Ex. A at 18 (RFP No. 5:

                                                         ); id. at 21-22 (RFP Nos. 22-23). Thus, to the
  extent BSC argues the Court’s Order requires Nevro to produce discovery regardless of its relevance
  to any allegedly misappropriated trade secret, and to the extent the Court is inclined to agree, Nevro
  respectfully requests the Court stay its Order pending a ruling on Nevro’s Objections.



                                                     4
Case 1:18-cv-00644-CFC-CJB Document 158 Filed 06/16/20 Page 6 of 6 PageID #: 6587

  The Honorable Christopher J. Burke
  June 9, 2020

                                              Respectfully,

                                              /s/ Rodger D. Smith II

                                              Rodger D. Smith II (#3778)
  RDS/rah

  cc:    All Counsel of Record (via electronic mail)




                                                 5
